Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/02/2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/29/2021 was filed after the mailing date of the Final Action on 12/02/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The amendment filed 03/02/2021 has been entered.  As directed by the amendment: claims 1, 2, 5, 6, 13, 19, and 20 have been amended, claim 10 is cancelled, claims 14-18 are withdrawn, and claim 21 is allowed.  Thus, Claims 1-9, 11-13, and 19-20 are currently pending examination.
The amendments to claims 1 and 19 is sufficient in overcoming the rejections under 35 USC 112 (b) indicated in the Final Office Action (dated 12/02/2020; pages 8-9).  Such rejections are, accordingly, withdrawn.

The Affidavit under 37 CFR 1.132 filed 04/01/2021 is insufficient to overcome the rejection of claims 1-9, 11-13, and 19-20 based upon the rejections under 35 USC 103 as set forth in the last Office action for the following reasons:
Referring to pages 1-5 of the Affidavit 
First, it include(s) statements which amount to an affirmation that the affiant has never seen the claimed subject matter before.  Affiant’s statement of “Upon review of the video, I exclaimed to Mr. McDemus: Bob, that is so clever! I have never seen anything like that before” and “I think that the claimed invention is one of the coolest devices developed in the thermal spray art” (See Page 4 of the Affidavit filed 04/01/2021) indicates that the Affiant has never seen the invention. This is not relevant to the issue of nonobviousness of the claimed subject matter and provides no objective evidence thereof.  See MPEP § 716.
Second, Affiant states that the following (page 5, first full paragraph):
A significant aspect of this invention is continually being overlooked: the effects of automation on EAS operation. Robotic operation of the EAS process creates a technical challenge which the claimed invention of Stevenson/McDemus addresses, i.e., the entanglement of cables and hoses and more importantly the independent motion of the two feedstock wires. Robotic movement, because of its flexibility, reach and speed, exacerbates the independent movement of the wires. The close coupling of drive in relation to the contact tips/electrodes, constrains the independent movement of hoses, cables, and wires, preventing inconsistent coating quality.

While the examiner appreciates the assertion provided, such is not considered persuasive as entanglement of cables and hoses, etc. are not claimed features.  For example, claim 1 makes no mention of automated robotic control/movement, whereas claim 11 specifically requires manual control. Furthermore, “close coupling of drive” 
Third, Affiant states the following (page 5, third paragraph to page 6):
Two of the cited references, Hansen and Knobbe, are unrelated to thermal spray. I think that a person of ordinary skill in the thermal spray art would not look to them to address a thermal spray issue.

Neither of the two others cited references, Nakahama and Kodama, discloses a device where the process end of the spray gun is movable independent of the gun body, such that, for example, the spray can be directed in any angle between -90° and 90°, a total of 180° of freedom. The novelty and beauty of the Stevenson/McDemus device is that the spray stream can be pivoted, for example, over a full 180° sector. A chief advantage of this approach is the ability to keep the angle of the spray stream normal to the surface being coated. If the spray stream goes off axis from normal, coating quality deteriorates. Off-axis spraying results in increased coating porosity, decreased adhesion, increased oxidation of the coating material, and decreased deposit efficiency among other negative attributes. Kodama, in Figure 6A, highlights this issue. Asymmetry of the off-axis deposition is illustrated in Figure 5 of Nakahama.

Further regarding Hansen et al., publication number US 2014/0138360 Al, Hansen describes a plasma cutting torch, not a thermal spray gun or torch. Plasma cutting torches are used in the welding and fabrication industry. Hansen does not describe any mechanism for delivering feedstock in either wire, powder, or solution form to the heat source/plasma. Hansen’s device does not in any way resemble a two-wire, electric arc spray device. Plasma arc cutting devices are used to remove/cut material from a part and electric arc spray devices/processes are used to add material to a surface.

Further regarding Knobbe et al., patent number US 6,796,519 Bl, Knobbe describes an electrostatic spray gun used to apply powdered polymers, plastics, thermosets, etc., to parts/substrates to be coated. In powder coating processes, for which the device of Knobbe is used, melting/fusing is a secondary operation done in an oven. Knobbe does not describe any means to feed wire or to melt wire or any other inorganic materials.

Further regarding Nakahama et al., patent number US 7,432,469 B2, Nakahama does describe a two-wire, electric arc spray device. All arc spray systems (a.k.a. electric arc spray, twin-wire arc spray, EAS, etc.) have two contact tips, electrodes, or wire guides that are electrically charged; an air jet to atomized molten wire; an air cap or nozzle to focus the spray stream; and some means of feeding the wire stock into the gun head. Nakahama’s device has a fixed, offset angle, to address coating the inside surfaces of bores, such as automotive cylinder bores. The angle of the spray can be affected or changed slightly, over a narrow arc, by the auxiliaiy air nozzle pressure/flow. Nakahama uses the auxiliary air nozzle as a means to change the angle of spray with respect to the substrate or bore. Nakahama has no means to rotate or pivot the gun head itself with respect to the gun body, i.e., there is no articulation of the working end of the gun. Nakahama’s only means of manipulation is to rotate the entire gun about a central axis, i.e., the longitudinal axis. Beyond that, bore coating is accomplished by rotating and translating the entire gun along the axis, the longitudinal axis of the bore.



Kodama does not show any means of articulating the working end of the spray device, i.e., Kodama does not show any means of rotating or pivoting the end of the device. All manipulation of the overall spray stream is by rotation of the gun body and translation of the gun body along its central axis to insert it into a bore to coat the length and internal diameter of the bore. Apart from the means to rotate the gun body, neither Kodama nor Nakahama show anything novel with respect to the actual spray head, i.e., the working end of the gun. The novel part of Kodama is A3 in Figures 3 and 4, which serves to help eliminate the problem seen with off axis spraying in confined spaces such as bores; see, Kodama Figure 6B.

Such statements are substantially the same as presented previously by applicant (See Arguments filed 02/17/2021 and 06/25/2020, for instance) and, accordingly addressed by the examiner (see Non-Final dated 08/12/2020, and Advisory Action dated 03/01/2021).
In response to the assertion that Hansen is “unrelated” (i.e., nonanalogous art), the examiner, again, details that it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  See Non-Final (dated 08/12/2020; pages 30-32), Final (dated12/02/2020; pages 41-43), and Advisory Action (dated 03/01/2021).
Turning to the instant application (as published) paragraph 0011 states that it is “desirable, however, to spray consistent quality coatings through a radial arc” with paragraph 0012 stating “…a wire arc spray head that includes arc-making contact points and a carrier gas outlet, which can swivel with feed wire in a pivoting motion” and paragraph 0015 stating “The invention is unique in that the arc-making contact points 
With respect to the prior art, Hansen relates to articulating thermal processing torches (Title; Figures 1, 2A/2B, and 9A/9B) (see also paragraph 0003, “this application relates to articulating thermal processing torches”) in which the a second member (105) is pivotally attached (via 115; para. 0073) to the first member (110) and the second member being configured to pivot with feed wire (para. 0074, “includes a pilot wire passing a pilot current between the body portion and the head portion 105”) in a pivoting motion with respect to the torch body (para. 0073, 105 pivots relative to 110 about axis 116; Para. 0075 discloses pivoting motion up to about 180° relative to 110; Best shown in the example depicted in Fig. 9A)

    PNG
    media_image1.png
    211
    6
    media_image1.png
    Greyscale

As detailed above, Hansen teaches such pivoting motion occurring through a radial arc of approximately 90°.  Hansen also teaches “a pivoting axis of the first pivotal joint is disposed at the non-zero angle away from a pivoting axis of the second pivotal joint…the non-zero angle can be about 70 degrees to about 90 degrees. In some cases, the non-zero angle is about 85 degrees to about 90 degrees…” (para. 0011), where such pivoting motion enables “the head portion to rotate relative to at least a portion of the body for positioning the torch head relative to a workpiece” (para. 0032).  Accordingly, Hansen is considered to be reasonably pertinent to the particular problem with which the applicant was concerned as Hansen is concerned with providing an articulating thermal processing torch that allows for a pivoting motion to occur through a radial arc of approximately 90°. 

Similarly, Knobbe is reasonbly pertinent to the problem of manually adjusting and then securing in position a spray torch. Specifically, Knobbe is relied upon to teach the use of the locking device as interpreted under 35 USC 112 (f). Knobbe need not be relied upon to teach feeding wires or melting wires.
With respect to primary reference Nakahama, the examiner notes, again, that Nakahama was not relied upon to teach or suggest rotation, pivoting or articulation of the working end.  See Non-Final (dated 08/12/2020, pages 32-34) and Final (dated 12/02/2020 pages 40-41).

    PNG
    media_image2.png
    399
    49
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    298
    46
    media_image3.png
    Greyscale

Col. 5, lines 13-26, “…a voltage is applied to the pair of spray materials m for arc discharge between the tips thereof to melt the spray materials by an arc, jet the molten spray materials along the axis O-O by the main air from the main air nozzle, and jet the spray materials in a jet direction of the nozzle…the spray material is deposited on a surface…”).  
The test for obviousness is what the combined teachings of the references would have suggested to one of ordinary skill in the art.  See MPEP 2143.01.  Nakahama teaches the feed wire being provided as a sold feed wire pulled into the first member and from there fed into the second member to be melted about the arc-making contact points and sprayed out the spray tip with carrier gas, as claimed. Hansen teaches the second member pivoting relative to the first member, as claimed. Accordingly, the combination of Nakahama and Hansen teaches the second member being configured to pivot with feed wire.  Furthermore, the result of such modification of Nakahama with Hansen would have been predictable to one of ordinary skill in the art.  That is, merely replacing the fixed positional relationship between the first member and second member of Nakahama with that of Hansen would provide a second member that is configured to pivot with feed wire, which one skilled in the art would consider to be a predictable result of such a combination.
Affiant’s statements do not reasonably apprise the examiner of any errors in the combination of references.
See Non-Final, dated 08/12/2020; page 34).
Referring to pages 8-9 of the Affidavit 
Neither statements from Thermach or Arzell are considered sufficient as both only refer to the system described in the above referenced application and not to the individual claims of the application.  Thus, there is no showing that the objective evidence of nonobviousness is commensurate in scope with the claims.  See MPEP § 716.  Furthermore, both Affiants hint, generically, that the claimed subject matter solves a problem that was long standing in the art.  However, there is no showing that others of ordinary skill in the art were working on the problem and if so, for how long.  In addition, there is no evidence that if persons skilled in the art who were presumably working on the problem knew of the teachings of the above cited references, they would still be unable to solve the problem. See MPEP § 716.04.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support 

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “structure” in claim 6 and “locking device” in claim 13
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
Claim limitations “structure” and “locking device” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “structure” and “device,” respectively, coupled with functional language “…such that during operation the device is adapted to be positioned for at least one motion in addition to that provided by said pivoting motion…” (claim 6) and “…adapted to be tightened and released for manually adjusting and then securing in position the wire arc spray swivel head…” (claim 13) without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  Term “structure” is not a structural term. Term “locking” conveys only function and not any known structure for performing the claimed function.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 6 and 13 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Paragraph 0028, with respect to Figure 8, discloses using a gantry, which provides for at least one additional axis of motion; 
Figure 10 discloses a manually adjustable swivel head-para. 0030, where paragraph 0039 discloses the use of swivel stop 82’ to secure 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim 1-9, 11-13, and 19-20 are rejected under 35 U.S.C § 112(b), or for pre-AIA  applications (second paragraph), as being indefinite for failing to particularly point out 
	Regarding claim 1, the recitation of “the second member flexes and hence said second central axis is moved” renders the claim indefinite as it is unclear what is meant by “hence.”  For instance, it is unclear if “hence” means that the second central axis is also moved when the second member moves, or is merely intended to move.  The examiner recommends removing term “hence” and, instead, recite “the second member and the second central axis is moved.”
	Regarding claim 19, the recitation of “the second member flexes and hence said second central axis is moved” renders the claim indefinite as it is unclear what is meant by “hence.”  For instance, it is unclear if “hence” means that the second central axis is also moved when the second member moves, or is merely intended to move.  The examiner recommends removing term “hence” and, instead, recite “the second member and the second central axis is moved.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakahama et al. (U.S. Patent 7432469), hereinafter Nakahama, in view of Hansen et al. (U.S. Publication 2014/0138360), hereinafter Hansen.
Regarding claim 1, Nakahama discloses a device for thermal spray coating, which comprises a wire arc spray swivel head having the following (Title; Abstract; Col. 1, lines 5-11; arc spraying torch head; Figures 9-10):


    PNG
    media_image3.png
    298
    46
    media_image3.png
    Greyscale
 
    PNG
    media_image2.png
    399
    49
    media_image2.png
    Greyscale

a first member including a torch body, with a first central axis passing through the torch body (See above annotated Figure 9 for clarity; torch body shown having a central axis therethrough); and
attached to the first member, a second member (Second Member) including electric arc-making contact points (Contact points of E, See also Figure 10) and a carrier gas outlet in a spray tip having a distal end thereto (Col. 5, lines 56-67; “…The arc spraying torch head 10a…has a pair of auxiliary air nozzles 41a attached to a front wall separately above and below the main air nozzles 31…nozzle holes 42a open strait forward along an axis O’-O’…”) (Col. 6, lines 21-41; “When the arc spraying torch 1a including the head 10a configured as described above is used for spraying, a voltage is applied to spray materials m for arc discharge between tips thereof to melt the spray materials by an arc, and jet the molten spray materials along the axis O'-O' by the main air from the main air nozzle 31, which is the same as the above described embodiment. However, in this embodiment, the auxiliary air jetted from the auxiliary air nozzle 41a is jetted substantially perpendicularly to the jet direction of the main air by the action of the air cap 71a. Thus, the molten spray material is blown off in the jet direction of the main air in this embodiment, but a jet angle of the spray material can be adjusted by adjusting an amount of jet from the radial both directions. The spray material is jetted by jet air from the main air nozzle and jet air from the auxiliary air nozzle, thus increasing a speed of particles of the molten spray material, increasing adhesion of the spray material to the substrate…”) (The carrier gas, “air,” passes from nozzles 41a/42a to air passage 74a, which is then sprayed out “from radial both sides round the axis O’-O’”) in a spray tip having a distal end thereto (interpreted to be the lower most region of the second member, defined by cap 71a), with a second central axis passing through the second member (see above); 
wherein, during operation, the feed wire is provided as a solid feed wire pulled into the first member and from there fed into the second member (Col. 5, lines 45-50; Col. 4, lines 7-10, “A through hole 22 is formed in a center of each spray material guide 21, and a flexible bar-like or wire-like spray material is inserted and guided in the hole 22;” Col. 4, lines 59-67, “a main feed mechanism that fees the wire-like spray material is provided…an auxiliary feed mechanism 51 may be further provided…,” “…the auxiliary feed mechanism has a pair of feed rollers 52, 53…before an inlet of each spray material guide 21…”; Figures 9-10 indicated that the feed wire is pulled into the first member and from there, via rollers 52/53, fed into the second member) to be melted about the electric arc-making contact points and sprayed out the spray tip with carrier gas (Col. 5, lines 13-26, “…a voltage is applied to the pair of spray materials m for arc discharge between the tips thereof to melt the spray materials by an arc, jet the molten spray materials along the axis O-O by the main air from the main air nozzle, and jet the spray materials in a jet direction of the nozzle…the spray material is deposited on a surface…”), 

    PNG
    media_image4.png
    632
    782
    media_image4.png
    Greyscale

which passes through the second member, past the electric arc-making contact points, and out the carrier gas outlet for thermal spraying therefrom (Col. 5, lines 56-67; “…The arc spraying torch head 10a…has a pair of auxiliary air nozzles 41a attached to a front wall separately above and below the main air nozzles 31…nozzle holes 42a open strait forward along an axis O’-O’…”) (Col. 6, lines 21-41; “When the arc spraying torch 1a including the head 10a configured as described above is used for spraying, a voltage is applied to spray materials m for arc discharge between tips thereof to melt the spray materials by an arc, and jet the molten spray materials along the axis O'-O' by the main air from the main air nozzle 31, which is the same as the above described embodiment. However, in this embodiment, the auxiliary air jetted from the auxiliary air nozzle 41a is jetted substantially perpendicularly to the jet direction of the main air by the action of the air cap 71a. Thus, the molten spray material is blown off in the jet direction of the main air in this embodiment, but a jet angle of the spray material can be adjusted by adjusting an amount of jet from the radial both directions. The spray material is jetted by jet air from the main air nozzle and jet air from the auxiliary air nozzle, thus increasing a speed of particles of the molten spray material, increasing adhesion of the spray material to the substrate…”) (carrier gas, ‘air,’ is jetted out of the device, which passes through the second member, past arc making contact points E/through passageways 74a, and out the outlet); and 
wherein, when operating for the thermal spray coating, the device operates to thermal spray coat a workpiece (Col. 5, lines 43-55 and Col. 6, lines 1-20 and 21-41; arc spraying used for spraying materials by an arc…spray material is jetted by jet air thus increasing a speed of the particles of the molten spray material increasing adhesion of the spray material to the substrate).
As stated above, Nakahama discloses the second member having feed wires (Fig. 10) and the first member and second member being disposed, relative to one another, in a first position having a first angle formed between the first and second central axes (as depicted in annotated Figure 9).
	Nakahama is silent on the second member being pivotally attached to the first member and the second member being configured to pivot with feed wire in a pivoting  second central axis that is different from the first angle, wherein the second member flexes with respect to the first member, by which the second member and hence the second central axis is moved from the first position to the second position in or parallel to a predetermined fixed plane in which the first central axis of the torch body resides.
	Hansen teaches that it is known in the art of thermal processing torches (title; Figures 1, 2A/2B, and 9A/9B; first member/torch body 110 corresponding to the first member of Nakahama, second member 105 pivotally attached to 110 corresponding to the second member of Nakahama) (see para. 0003, “…relates to articulating thermal processing torches and related systems and methods…”) (see para. 0006 referencing technical hurdles of articulated joints for torches and stresses imposed on leads of the torch) for the second member (105) being pivotally attached (via 115; para. 0073) to the first member (110) and the second member being configured to pivot in a pivoting motion with respect to the torch body (para. 0073, 105 pivots relative to 110 about axis 116; Para. 0075 discloses pivoting motion up to about 180° relative to 110; Best shown in the example depicted in Fig. 9A) when the wire arc spray swivel head is operated for “The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur’-MPEP 2111.04-II; In Hansen, the second member 105 is disclosed as being configured to pivot in pivoting motion with respect to the torch body 110, therefore, satisfying the contingent limitation), 

    PNG
    media_image1.png
    211
    6
    media_image1.png
    Greyscale

with the pivoting motion being such that the second member is configured to be adjusted pivotally with respect to the torch body (See above annotated Figure 9A for additional clarity) while the second member remains attached to the torch body (105 is attached to 110 via joint 115, where paragraph 0075 states that such joint portion allows 105 to pivot relative to 110.  Paragraph 0091 discloses that joint portion 115 and 210 are disposed relative to member 105 and can include internal connectors 120 and 190, allowing both pivotal and rotational movement. While Figure 9A shows 105 “separate” from 110, this is merely done to illustrate the rotation of joint 210 and not that 105 is physically separate from 110 during movement. 105 and 110 remain mechanically coupled during pivoting and rotation) to flex within a curvilinear arc (shown above) from the first position (“first position”, which corresponds to the first position of Nakahama) in relation to the torch body (110) to a second position (“second position”) in relation to the torch body (110) such that in the first position a first angle is formed between said first central axis and said second central axis (angle between Second Central Axis “first position” and Common First/Second Central Axes), and in the second position a second angle is formed between said first central axis and said second central axis that is different from the first angle (angle between Second Central Axis “second position” and Common First/Second Central Axes) (first and second angle are different; e.g., 45° vs. 90°), 

    PNG
    media_image1.png
    211
    6
    media_image1.png
    Greyscale

wherein the second member flexes with respect to the first member, by which the second member and hence said second central axis is moved from the first position to the second position in or parallel to a predetermined fixed plane in which said first central axis of the torch body resides (105 “flexes” with respect to 110 such that the second central axis is moved in or parallel to a fixed plane in which the first central axis resides, which is indicated as the “Common First/Second Central Axes” above.  Under broadest reasonable interpretation, “flex” is defined as “to bend,” per www.dictionary.com/browse/flex, viewed on 12/01/2020. Based on such definition, as member 105 undergoes movement relative to member 110, where such movement causes an angular change, one skilled in the art would view such second member as flexing/bending with respect to the first member).

Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Nakahama with Hansen, by replacing the fixed positional relationship between the first member and second member of Nakahama, with the teachings of Hansen, to provide structure for disposing the second member, relative to the first member, in numerous positions thereby allowing for processing at different angles.
Nakahama teaches the claimed feed wire, while Hansen teaches the claimed second member pivoting relative to the first member. One skilled in the art would readily understand that by replacing the fixed positional relationship between the first member and second member of Nakahama with that of Hansen would provide a second member that is configured to pivot with feed wire.  That is, the combination of Nakahama and Hansen teaches the second member being configured to pivot with feed wire.
Regarding claim 5, the combination of Nakahama and Hansen, as applied in claim 1, teaches each claimed limitation.
Nakahama further discloses a cap (cap 71a) at the spray tip (spray tip taken as the distal end shown in Figure 9, defined by 71a-72a) that is configured to direct carrier gas from the carrier gas outlet and molten material from the electric arc-making contact points (Col. 6, lines 21-41; air from 41a is jetted by action of the air cap 71a and molten spray material is blown off) when the device is operated and the molten material is sprayed (“The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur’-MPEP 2111.04-II; The structure of Nakahama is disclosed as performing the function, therefore, satisfying the contingent limitation).
Regarding claim 11, the combination of Nakahama and Hansen, as applied in claim 1, teaches each claimed limitation.
Hansen further teaches the pivoting motion being manual, in that the device does not have a motor to adjust the second member from the first position to the second position (no motors disclosed as pertaining to Figures 1, 2A/2B, and 9A/9B, although some embodiments disclose that a motor may be used-See Para. 0099). 
The advantage of providing manual actuation is that in doing so would simplify construction by reducing the number of mechanical components, as well as, reducing mechanical stress on the leads of the torch, which could result in premature failure (para. 0006).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Nakahama as modified by Hansen, to have the pivoting motion being manual in order to simplify construction by reducing the number of mechanical components, as well as, reducing mechanical stress on the leads of the torch, which could result in premature failure (para. 0006).
Regarding claim 12, the combination of Nakahama and Hansen, as applied in claim 1, teaches each claimed limitation.
torches of both Nakahama and Hansen are able to be sprayed by hand; See also para. 0005 of Hansen).
Claims 2-4 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakahama et al. (U.S. Patent 7432469), hereinafter Nakahama, in view of Hansen et al. (U.S. Publication 2014/0138360), hereinafter Hansen, and in further view of Hansen (U.S. Publication 2014/0138360; Embodiment 2), hereinafter Hansen (Embodiment 2), and Kodama et al. (U.S. Patent 8957346 hereinafter Kodama.
Regarding claims 2-4, the combination of Nakahama and Hansen, as applied in claim 1, teaches each claimed limitation.
Hansen, as stated above, discloses the electric arc-making contact points and the carrier gas outlet in the spray tip swiveling with feed wire in said pivoting motion (see above citations), but is silent on a motor causing such motion in response to a receiving a signal from a controller (claim 2).  Hansen is further silent on the controller signal being electronic (claim 3), and the controller being selected from the group consisting of a robot controller and a PLC controller (claim 4).
Hansen teaches, in a separate embodiment, that a motor may be used to cause pivotal motion of the second member (105) relative to the first member (110) (para. 0099).
The advantage of combining the motorized actuation of Hanse (Embodiment 2) is that in doing so would merely provide an automatic or mechanical means, which 
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Nakahama as modified by Hansen, with Hansen (Embodiment 2), by replacing the manual actuation of Hansen, with the teachings of Hansen (Embodiment 2) for in doing so would merely provide an automatic or mechanical means, which replaces a manual activity and accomplishes the same result (See MPEP 2144.04-B-III).
Hansen, as applied above, is silent on the use of a signal from a controller, the controller signal being electronic, and the controller being selected from the group consisting of a robot controller and a PLC controller.
Kodama teaches that it is known in the art of thermal spraying devices (title; abstract; Figures 1-5) for a motor (rotational motor 52), which pivots spray head 6 (pivoting motion Y), to cause such pivoting motion in response to receiving a signal from a controller (controller 4; col. 5, lines 52-55 and Col. 6, lines 4-7).  Kodama further teaches the controller signal being electronic (Col. 5, lines 52-65), and wherein the controller is selected from the group consisting of a robot controller and a PLC controller (Col. 5, lines 52-67, controller 4 controls rotational motor 52 and drive motor 51; controller 4 having a rotation control portion, a movement control portion, and a spray control portion built into controller 4).
The advantage of combining the teachings of Kodama is that in doing so would provide a means for controlling the motor, thereby further providing an automatic means of causing and controlling the pivoting motion.

Regarding claims 6-8, the combination of Nakahama and Hansen, as applied in claim 1, teaches each claimed limitation.
Nakahama, with respect to claim 6, is silent on the device being mounted on structure external to the wire arc spray swivel head such that during operation the device is adapted to be positioned for at least one motion in addition to that provided by said pivoting motion of the electric arc-making contact points and the carrier gas outlet in the spray tip.
With respect to claim 7, Nakahama is silent on the structure external to the wire arc spray swivel head including at least one of a gantry and a robot.
With respect to claim 8, Nakahama, is silent on the at least one of a gantry and a robot being adapted to manipulate the wire arc spray swivel head in multiple angles and positions along the workpiece for the thermal spray coating.  Although Nakahama does not explicitly disclose the workpiece for the thermal spray coating being an elongate object, such limitation pertains to the material or article worked upon by the apparatus claim and is not considered to impart patentability to the claims (see MPEP 2115).
title; abstract; Figures 1-5) for the device to be mounted on structure external to the wire arc spray swivel head (6) such that the device is adapted to positioned for at least one motion in addition to that provided by the pivoting motion of the arc making contact points and carrier gas outlet in the spray tip (The instant application discloses using a gantry to perform the claimed function-See interpretation under 112(f); Kodama teaches the use of a gantry-Figure 1; Figure 1 shows base 1, support member 2, and an arm 3/34; Under broadest reasonable interpretation, ‘gantry’ is defined as ‘any of various spanning frameworks, as a bridgelike portion of certain cranes’-dictionary.com, 2nd definition, viewed on 04/17/2019; As such, the aforementioned structure of Kodama is a gantry in that it is any of various spanning frameworks; Kodama’s gantry allows for head 6 to be positioned for at least one motion-ascent/descent via motor 51-in addition to pivoting motion Y; Col. 5, lines 50-61).
With respect to claim 7, Kodama, further teaches wherein the structure external to the wire arc spray swivel head includes at least one of a gantry and a robot (gantry-see above in claim 6).
With respect to claim 8, Kodama further teaches wherein the at least one of a gantry and robot is adapted to manipulate the wire arc spray swivel head in multiple angles and positions along the workpiece for thermal spray coating (as stated above, the gantry of Kodama allows for the spray gun 6 to be position in various positions/angles via rotational motor 52 and drive motor 51-ascent/descent and angular positions thereof along the object being coated).

Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Nakahama as modified by Hansen, with Kodama, by adding to the wire arc spray head of Nakahama, and the pivoting motion of Hansen, with the teachings of Kodama, to provide an mechanical means of linearly displacing the wire arc spray head, relative to the workpiece being processed, thereby obviating the need to do the same manually (MPEP 2144.04-B-III).  Furthermore, using the gantry of Kodama would increase the relative positions of the wire arc spray head, with respect to the workpiece, thereby increasing the regions of the workpiece that can be processed.
Regarding claim 9, the combination of Nakahama and Hansen, as applied in claim 8, teaches each claimed limitation, except for the workpiece for thermal spray coating being an I-beam.
However, a claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims."  Therefore, the workpiece being an I-beam is not considered to impart patentability to the claims.  See MPEP 2115.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakahama et al. (U.S. Patent 7432469), hereinafter Nakahama, in view of Hansen et al. (U.S. Publication 2014/0138360), hereinafter Hansen, and in further view of Knobbe et al. (U.S. Patent 6796519), hereinafter Knobbe.
	Regarding claim 13, the combination of Nakahama and Hansen, as applied in claim 1, teaches each claimed limitation, except for a locking device that is adapted to be tightened and released for manually adjusting and then securing in position the electric arc-making contact points and carrier gas outlet in the spray tip.
Along the same field of endeavor of spray heads, Knobbe teaches that it is known in the art (Title; Figures 2b, 3, 4) a locking device that is adapted to be tightened and released for manually adjusting and then securing in position the arc making contact points and carrier gas outlet in the spray tip (paragraph 0047, of the instant application, discloses using knob 88’ or a bolt and nut to be loosened and tightened to allow for manual adjustment-see 112(f) interpretation above; Knobbe teaches assembly 30 that allows for spray head 1 to be aligned at selectable orientation relative to the object to be sprayed-Col. 8, lines 19-26-such assembly is tightened and loosened via bolt 24 or knob to manually adjust-Col. 8, lines 11-19 and 23-26; See also MPEP 2114).
The advantage of combining the teachings of Knobbe is that in doing so would provide a manual means of adjusting and securing the position of the spray head.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Nakahama, as modified by Hansen, with Knobbe by adding to the wire arc spray head of Nakahama, with the teachings of .
Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakahama et al. (U.S. Patent 7432469), hereinafter Nakahama, in view of Hansen et al. (U.S. Publication 2014/0138360), hereinafter Hansen, and in further view of Hansen (U.S. Publication 2014/0138360; Embodiment 2), hereinafter Hansen (Embodiment 2), and Kodama et al. (U.S. Patent 8957346 hereinafter Kodama.
Regarding claim 19, Nakahama discloses a device for thermal spray coating, which comprises a wire arc spray swivel head having the following (Title; Abstract; Col. 1, lines 5-11; arc spraying torch head; Figures 9-10):


    PNG
    media_image3.png
    298
    46
    media_image3.png
    Greyscale
 
    PNG
    media_image2.png
    399
    49
    media_image2.png
    Greyscale

a first member including a torch body, with a first central axis passing through the torch body (See above annotated Figure 9 for clarity; torch body shown having a central axis therethrough); and
attached to the first member, a second member (Second Member) including electric arc-making contact points (Contact points of E, See also Figure 10) and a carrier gas outlet in a spray tip having a distal end thereto (Col. 5, lines 56-67; “…The arc spraying torch head 10a…has a pair of auxiliary air nozzles 41a attached to a front wall separately above and below the main air nozzles 31…nozzle holes 42a open strait forward along an axis O’-O’…”) (Col. 6, lines 21-41; “When the arc spraying torch 1a including the head 10a configured as described above is used for spraying, a voltage is applied to spray materials m for arc discharge between tips thereof to melt the spray materials by an arc, and jet the molten spray materials along the axis O'-O' by the main air from the main air nozzle 31, which is the same as the above described embodiment. However, in this embodiment, the auxiliary air jetted from the auxiliary air nozzle 41a is jetted substantially perpendicularly to the jet direction of the main air by the action of the air cap 71a. Thus, the molten spray material is blown off in the jet direction of the main air in this embodiment, but a jet angle of the spray material can be adjusted by adjusting an amount of jet from the radial both directions. The spray material is jetted by jet air from the main air nozzle and jet air from the auxiliary air nozzle, thus increasing a speed of particles of the molten spray material, increasing adhesion of the spray material to the substrate…”) (The carrier gas, “air,” passes from nozzles 41a/42a to air passage 74a, which is then sprayed out “from radial both sides round the axis O’-O’”) in a spray tip having a distal end thereto (interpreted to be the lower most region of the second member, defined by cap 71a), with a second central axis passing through the second member (see above); 
wherein the second member is configured with a feed wire (as indicated in above figures),
wherein, during operation, the feed wire is provided as a solid feed wire pulled into the first member and from there fed into the second member (Col. 5, lines 45-50; Col. 4, lines 7-10, “A through hole 22 is formed in a center of each spray material guide 21, and a flexible bar-like or wire-like spray material is inserted and guided in the hole 22;” Col. 4, lines 59-67, “a main feed mechanism that fees the wire-like spray material is provided…an auxiliary feed mechanism 51 may be further provided…,” “…the auxiliary feed mechanism has a pair of feed rollers 52, 53…before an inlet of each spray material guide 21…”; Figures 9-10 indicated that the feed wire is pulled into the first member and from there, via rollers 52/53, fed into the second member) to be melted about the electric arc-making contact points and sprayed out the spray tip with carrier gas (Col. 5, lines 13-26, “…a voltage is applied to the pair of spray materials m for arc discharge between the tips thereof to melt the spray materials by an arc, jet the molten spray materials along the axis O-O by the main air from the main air nozzle, and jet the spray materials in a jet direction of the nozzle…the spray material is deposited on a surface…”), 

    PNG
    media_image4.png
    632
    782
    media_image4.png
    Greyscale

which passes through the second member, past the electric arc-making contact points, and out the carrier gas outlet for thermal spraying therefrom (Col. 5, lines 56-67; “…The arc spraying torch head 10a…has a pair of auxiliary air nozzles 41a attached to a front wall separately above and below the main air nozzles 31…nozzle holes 42a open strait forward along an axis O’-O’…”) (Col. 6, lines 21-41; “When the arc spraying torch 1a including the head 10a configured as described above is used for spraying, a voltage is applied to spray materials m for arc discharge between tips thereof to melt the spray materials by an arc, and jet the molten spray materials along the axis O'-O' by the main air from the main air nozzle 31, which is the same as the above described embodiment. However, in this embodiment, the auxiliary air jetted from the auxiliary air nozzle 41a is jetted substantially perpendicularly to the jet direction of the main air by the action of the air cap 71a. Thus, the molten spray material is blown off in the jet direction of the main air in this embodiment, but a jet angle of the spray material can be adjusted by adjusting an amount of jet from the radial both directions. The spray material is jetted by jet air from the main air nozzle and jet air from the auxiliary air nozzle, thus increasing a speed of particles of the molten spray material, increasing adhesion of the spray material to the substrate…”) (carrier gas, ‘air,’ is jetted out of the device, which passes through the second member, past arc making contact points E/through passageways 74a, and out the outlet); and 
wherein, when operating for the thermal spray coating, the device operates to thermal spray coat a workpiece (Col. 5, lines 43-55 and Col. 6, lines 1-20 and 21-41; arc spraying used for spraying materials by an arc…spray material is jetted by jet air thus increasing a speed of the particles of the molten spray material increasing adhesion of the spray material to the substrate).
As stated above, Nakahama discloses the second member having feed wires (Fig. 10) and the first member and second member being disposed, relative to one another, in a first position having a first angle formed between the first and second central axes (as depicted in annotated Figure 9).
Nakahama is silent on the second member being pivotally attached to the first member and the second member being configured to pivot with feed wire in a pivoting  second central axis that is different from the first angle, wherein the second member flexes with respect to the first member, by which the second member and hence the second central axis is moved from the first position to the second position in or parallel to a predetermined fixed plane in which the first central axis of the torch body resides.	
Hansen teaches that it is known in the art of thermal processing torches (title; Figures 1, 2A/2B, and 9A/9B; first member/torch body 110 corresponding to the first member of Nakahama, second member 105 pivotally attached to 110 corresponding to the second member of Nakahama) (see para. 0003, “…relates to articulating thermal processing torches and related systems and methods…”) (see para. 0006 referencing technical hurdles of articulated joints for torches and stresses imposed on leads of the torch) for the second member (105) being pivotally attached (via 115; para. 0073) to the first member (110) and the second member being configured to pivot in a pivoting motion with respect to the torch body (para. 0073, 105 pivots relative to 110 about axis 116; Para. 0075 discloses pivoting motion up to about 180° relative to 110; Best shown in the example depicted in Fig. 9A) when the wire arc spray swivel head is operated for “The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur’-MPEP 2111.04-II; In Hansen, the second member 105 is disclosed as being configured to pivot in pivoting motion with respect to the torch body 110, therefore, satisfying the contingent limitation), 

    PNG
    media_image1.png
    211
    6
    media_image1.png
    Greyscale

with the pivoting motion being such that the second member is configured to be adjusted pivotally with respect to the torch body (See above annotated Figure 9A for additional clarity) while the second member remains attached to the torch body (105 is attached to 110 via joint 115, where paragraph 0075 states that such joint portion allows 105 to pivot relative to 110.  Paragraph 0091 discloses that joint portion 115 and 210 are disposed relative to member 105 and can include internal connectors 120 and 190, allowing both pivotal and rotational movement. While Figure 9A shows 105 “separate” from 110, this is merely done to illustrate the rotation of joint 210 and not that 105 is physically separate from 110 during movement. 105 and 110 remain mechanically coupled during pivoting and rotation) to flex within a curvilinear arc (shown above) from the first position (“first position”, which corresponds to the first position of Nakahama) in relation to the torch body (110) to a second position (“second position”) in relation to the torch body (110) such that in the first position a first angle is formed between said first central axis and said second central axis (angle between Second Central Axis “first position” and Common First/Second Central Axes), and in the second position a second angle is formed between said first central axis and said second central axis that is different from the first angle (angle between Second Central Axis “second position” and Common First/Second Central Axes) (first and second angle are different; e.g., 45° vs. 90°), 

    PNG
    media_image1.png
    211
    6
    media_image1.png
    Greyscale

wherein the second member flexes with respect to the first member, by which the second member and hence said second central axis is moved from the first position to the second position in or parallel to a predetermined fixed plane in which said first central axis of the torch body resides (105 “flexes” with respect to 110 such that the second central axis is moved in or parallel to a fixed plane in which the first central axis resides, which is indicated as the “Common First/Second Central Axes” above.  Under broadest reasonable interpretation, “flex” is defined as “to bend,” per www.dictionary.com/browse/flex, viewed on 12/01/2020. Based on such definition, as member 105 undergoes movement relative to member 110, where such movement causes an angular change, one skilled in the art would view such second member as flexing/bending with respect to the first member).

Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Nakahama with Hansen, by replacing the fixed positional relationship between the first member and second member of Nakahama, with the teachings of Hansen, to provide structure for disposing the second member, relative to the first member, in numerous positions thereby allowing for processing at different angles.
Nakahama teaches the claimed feed wire, while Hansen teaches the claimed second member pivoting relative to the first member. One skilled in the art would readily understand that by replacing the fixed positional relationship between the first member and second member of Nakahama with that of Hansen would provide a second member that is configured to pivot with feed wire.  That is, the combination of Nakahama and Hansen teaches the second member being configured to pivot with feed wire.
Hansen, as relied upon, discloses the electric arc-making contact points and the carrier gas outlet in the spray tip swiveling with feed wire in said pivoting motion (see above), but is silent on a motor causing such motion in response to a receiving am electronic signal from a PLC controller.  
However, in a separate embodiment, Hansen teaches that a motor may be used to cause pivotal motion of the second member (105) relative to the first member (110) (para. 0099).

Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Nakahama as modified by Hansen, with Hansen (Embodiment 2), by replacing the manual actuation of Hansen, with the teachings of Hansen (Embodiment 2) for in doing so would merely provide an automatic or mechanical means, which replaces a manual activity and accomplishes the same result (See MPEP 2144.04-B-III).
Hansen, as applied above, is silent on the use of an electronic signal from a PLC controller.
Kodama teaches that it is known in the art of thermal spraying devices (title; abstract; Figures 1-5) for a motor (rotational motor 52), which pivots spray head 6 (pivoting motion Y), to cause such pivoting motion in response to receiving an electronic signal (col. 5, lines 52-65) from a PLC controller (controller 4; col. 5, lines 52-67 and Col. 6, lines 4-7; controller 4 controls rotational motor 52 and drive motor 51; controller 4 having a rotation control portion, a movement control portion, and a spray control portion built into controller 4).  
The advantage of combining the teachings of Kodama is that in doing so would provide a means for controlling the motor, thereby further providing an automatic means of causing and controlling the pivoting motion.

Regarding claim 20, the combination of Nakahama, Hansen, and Kodama, as applied in claim 19, teaches each claimed limitation.
Nakahama further discloses a cap (cap 71a) at the spray tip (spray tip taken as the distal end shown in Figure 9, defined by 71a-72a) that is configured to direct carrier gas from the carrier gas outlet (41a/42a)(see also air passageway 74a) and molten material from the electric arc-making contact points (Col. 6, lines 21-41; air from 41a is jetted by action of the air cap 71a and molten spray material is blown off) when the device is operated and the molten material is sprayed (“The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur’-MPEP 2111.04-II; The structure of Nakahama is disclosed as performing the function, therefore, satisfying the contingent limitation).
Allowable Subject Matter
Claim 21 requires, inter alia, “…the first flexible power strap adapted to direct electrical power to the first distal wire contact tube and the second flexible power strap adapted to direct electrical power to the second distal wire contact tube; a first power isolation bushing and a second power isolation bushing, each having a circumferential groove; in the circumferential groove of the first power isolation bushing, the first flexible power strap resides; and in the circumferential groove of the second isolation bushing, the second flexible power strap resides….”  Nakahama is considered the closest prior art to the claimed invention.  Nakahama inherently teaches a carrier gas pathway (Col. 5, lines 43-55 and Col. 6, lines 1-20 and 21-41; arc spraying used for spraying materials by an arc…spray material is jetted by jet air thus increasing a speed of the particles of the molten spray material increasing adhesion of the spray material to the substrate), a carrier gas and power cable unit for supplying the carrier gas to the carrier gas pathway, and supplying electrical power (some structure is necessarily disclosed for supplying the air and for supplying electrical power).  Nakahama further teaches a gas nozzle (Col. 5, lines 13-26, “…a voltage is applied to the pair of spray materials m for arc discharge between the tips thereof to melt the spray materials by an arc, jet the molten spray materials along the axis O-O by the main air from the main air nozzle, and jet the spray materials in a jet direction of the nozzle…the spray material is deposited on a surface…”), a first contact tip and a second contact tip (tips thereof), a first distal wire contact tube and a second distal wire contact tube (21).  Nakahama does not teach or suggest first and second flexible power straps, where “…the first flexible power strap adapted to direct electrical power to the first distal wire contact tube and the second flexible power strap adapted to direct electrical power to the second distal wire contact tube…” or  “…a first power isolation bushing and a second power isolation bushing, each having a circumferential groove; in the circumferential groove of the first power isolation bushing, the first flexible power strap resides; and in the circumferential groove of the second isolation bushing, the second flexible power strap resides…,” as required in independent claim 21. Hansen. 
Response to Arguments
Applicant's arguments filed 03/02/2021 have been fully considered but they are not persuasive. Please refer to Advisory Action (dated 03/22/2021).  Applicant’s arguments have been addressed previously.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The below references are considered pertinent evidence indicated that preventing and/or reducing entanglement/bends/twists in electrical cables, hoses, or wires.
U.S. Patent 3546415 to Marantz titled Electric Arc Metallizing Device, which is directed to “metallizing devices of the electric arc tip in which an arc is struck between two electrically charged wires to be melted…and propels it against a substrate to be coated” (Col. 1, lines 3-8). Figure 1 and Col. 5, lines 1-20 disclose using a wire drive mechanism that includes a pair of wire drive grippers/straighteners in order to assure “that there are no crimps or bends in the wires….”  Still further, by straightening the wires ensures that when the metallizing procedure is commenced, “the wires will converge at the precise desired position in the arc zone…” (col. 6, lines 34-45).
U.S. Patent 4143930 to Schauer titled Swivel Connection, which is directed to swivel connection and feedthrough of an electrical cable in equipment such as machine tools, where the “twisting of the cable or conductors must be avoided” as “strong tension twisting forces may be exerted” (Col. 1, lines 5-24).
Method And Apparatus For Thermal Spraying Cylindrical Bores, which is directed to using a plasma arc method including feed wire for thermally spraying metallic coatings.  Vliet et al. identifies two problems to be solved: 1) “bringing the wire into a position that is generally central with the axis of the bore being sprayed and at the same time not having unattended wire burn back cause the arc to jump to another part of the gun head as a result of secondary arc causing damage”; and 2) “feeding a non -rotating wire through the center of a rotating gun mechanism” (Col. 1, lines 5-16).
U.S. Publication 2003/0085681 to Sakamato et al. titled Multi-Joint Type Industrial Robot, which is directed automation using articulated robots (para. 0002). Sakamoto et al. states that an object of their invention is “provide an industrial robot with a plurality of joints, by which the electric cables are not bent and twisted, and not wound around the arm or robotic hand so as not to be broken by fatigue of the electric wires” (para. 0008 and 0010).
U.S. Publication 2005/0186355 to Miyamoto et al. titled Thermal Spraying Device And Thermal Spraying Method, which is directed to “a device and a method for forming a thermally sprayed coating on a face of a base material” (para. 0002) where the thermal spraying torch 14 (Figs. 1 and 2) includes correcting devices 35 that straightens bends in wires 32 (para. 0083).
U.S. Publication 2007/0069042 to Tujii et al. titled Electric Arc Spraying System, which discloses that “the rotation of the wire supplying sources can by synchronized with the rotation of the spraying gun” such that “it is possible to reduce the occurrence of twisting in the wire support cables” (para. 0016).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN C DODSON/Primary Examiner, Art Unit 3761